Citation Nr: 0109654	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  95-42 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for non-malignant 
thyroid nodular disease, to include as due to inservice 
exposure to ionizing radiation.

2.  Entitlement to service connection for malignant melanoma 
of the left eye, to include as due to inservice exposure to 
ionizing radiation.

3.  Entitlement to service connection for bilateral posterior 
subcapsular cataracts, to include as due to inservice 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


REMAND

The veteran had active duty from June 1942 to January 1946.  
Having appealed the Board's November 1998 decision denying 
his appeal of an RO's denial of service connection for lung 
cancer, secondary to claimed inservice exposure to ionizing 
radiation, the veteran thereafter requested that the United 
States Court of Appeals for Veterans Claims ("the Court") 
accept his request for withdrawal of said appeal, and remand 
the three issues listed on the first page of the present 
remand, as those were the issues that he intended to appeal.  
The Secretary of VA filed a motion with the Court in October 
1999, essentially supporting the veteran's request, and 
asking that the case be remanded to have the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO) adjudicate in the first instance the three above issues, 
and thereafter issue a Statement of the Case, if the benefits 
remained denied.  The Court issued an Order to that effect, 
in December 1999, and the Board then remanded the matters in 
June 2000, requesting said development.

In July 2000, the RO denied the veteran's claims for service 
connection for non-malignant thyroid nodular disease, 
malignant melanoma of the left eye, and bilateral posterior 
subcapsular cataracts, claimed as secondary to inservice 
exposure to ionizing radiation, on the basis that the veteran 
had submitted claims for service connection that were not 
well grounded.  His representative then asked, in his January 
2001 Informal Hearing Presentation, that the case be remanded 
to the RO once again, to have it re-considered under the 
newly-enacted Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107; hereinafter, 
"the VCAA").  The Board is of the opinion that the 
suggested additional development should be undertaken.

Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines VA's obligations with respect 
to its duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

VA's re-defined duty to assist under the VCAA also requires 
VA to conduct any additional development that may be 
necessary to secure evidence sufficient to support a 
veteran's claim.  In this case, it is noted that 38 C.F.R. 
§ 3.311 mandates that, when a veteran claims service 
connection for a radiogenic disease (such as in the present 
case), and he claims that such disease is the result of 
exposure to ionizing radiation based on his participation in 
the American occupation of Hiroshima or Nagasaki, Japan, 
prior to July 1, 1946, dose data is to be requested from the 
Department of Defense.  See, 38 C.F.R. § 3.311(a)(2)(ii).  If 
military records do not establish presence at or absence from 
a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  See, 38 C.F.R. § 3.311(a)(2)(ii).

In this case, the record shows that the RO requested such 
data from the Defense Nuclear Agency ("the DNA," later 
known as the Defense Special Weapons Agency, and currently a 
component of the Defense Threat Reduction Agency, or 
"DTRA") in January 1991, and that a response from the DNA, 
also dated in January 1991, was as follows:

A review of Army historical records 
confirms that on October 6, 1945, [the 
veteran] arrived with the 478th Air 
Service Squadron, 7th Air Service Group 
at Yokohama, Honshu, Japan (approximately 
400 miles from Hiroshima and 550 miles 
from Nagasaki).  On October 7, 1945, [the 
veteran] accompanied his unit to its camp 
area at nearby Tachikawa, a suburb of 
Tokyo.  He remained at Tachikawa until 
November 11, 1945 when he was transferred 
to the 11th Replacement Depot at Okazaki 
(about 290 miles from Hiroshima and 440 
miles from Nagasaki), presumably for 
transportation back to the continental 
United States.

In total, the available evidence does not 
confirm that [the veteran] served with 
either the Hiroshima or Nagasaki forces.  
Available unit morning reports indicate 
that he came no closer than 290 miles to 
Hiroshima and 440 miles to Nagasaki 
during his service in Japan.  At such 
distances there was no risk of exposure 
to radiation from the strategic bombing 
of either city.

In responding to the DNA's January 1991 findings and 
conclusion, the veteran has argued, however, that he did come 
close to "ground zero" between November 11, 1945, and 
December 7, 1945, which was, according to his WD AGO Form 53-
55, his official date of departure to the continental United 
States, and that, during that timeframe of almost a month, he 
drove a truck on numerous occasions by "ground zero," and 
drank water and inhaled dust, also in the "ground zero" 
area.  Therefore, he believes that exposure should be 
conceded.  The veteran's service medical records were noted 
in the DNA letter to be presumed lost in the fire that 
occurred at the National Personnel Records Center (NPRC) in 
Missouri in 1973, so the DNA's search was made based on 
"alternate unit records."  (According to information 
obtained from the NPRC's website, the 1973 fire destroyed 
more than 16 million official military personnel files, to 
include approximately 80 percent of service records from Army 
personnel discharged between November 1, 1912, and January 1, 
1960.  See http://www.nara.gov/regional/mprfire.html.)  The 
Board is of the opinion that the RO should contact again the 
Department of Defense's appropriate component (the DTRA), 
with a request to address the veteran's contentions of having 
come very close to "ground zero" between November 11, 1945, 
and December 7, 1945, and to discuss all the evidence on 
which any findings and conclusions are based.
 
In re-adjudicating the matters on appeal, the RO should keep 
in mind the Court's holding in Earle v. Brown, 6 Vet. 
App. 558, 562 (1994), to the effect that, in addition to a 
DNA's certification that there is no evidence that the 
veteran participated in a radiation-risk activity, "VA ha[s] 
a duty to pursue other possible sources of evidence in 
fulfillment of its duty to assist" the veteran, such as 
"temporary duty orders directing the veteran to Nagasaki."  
The RO should also take into consideration an earlier Court's 
holding to the effect that VA's duty to fully explain its 
findings and conclusions and consider the benefit of the 
doubt doctrine when deciding claims for service connection is 
heightened when, for any reason, a claimant's service medical 
records are not available.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact again the 
appropriate component of the Department 
of Defense (the Defense Threat Reduction 
Agency), with another request for dose 
assessment, as required by 38 C.F.R. 
§ 3.311.  The letter to the DTRA should 
be accompanied by all relevant 
documentation, to include copies of the 
veteran's WD AGO Form 53-55 and of the 
DNA's January 1991 letter to the RO.  The 
DTRA should then be asked to provide a 
dose estimate, if at all feasible, 
address the veteran's contentions of 
having come very close to "ground zero" 
between November 11, 1945, and December 
7, 1945, and discuss all the evidence on 
which any findings and conclusions are 
based.

Based on the written response from the 
DTRA, the RO should then take any 
additional action that may be 
appropriate.

2.  Thereafter, the RO must review the 
claims files and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered. 

3.  If, upon re-adjudication, either of 
the benefits sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, but he nevertheless is hereby reminded that he has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



